        Case 3:18-cv-01701-VAB Document 56 Filed 04/15/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


RICHARD ROE,                                 :   CIVIL NO. 3:18-CV-01701-VAB
                                             :
      Plaintiff,                             :
v.                                           :
                                             :
THE HOTCHKISS SCHOOL,                        :
                                             :
      Defendant.                             :   APRIL 15, 2019


                          MOTION TO RESCHEDULE
                   ORAL ARGUMENT FOR MOTION TO DISMISS

      The undersigned counsel for Defendant, The Hotchkiss School, respectfully

request that the Court reschedule the oral argument for the Motion to Dismiss (Doc. No.

42). Counsel for both sides have conferred and are all available April 22, 2019, May 1,

2019, May 2, 2019, or May 3, 2019.

                                        DEFENDANT,
                                        THE HOTCHKISS SCHOOL


                                        By: /s/ Bradford S. Babbitt
                                            Bradford S. Babbitt (ct13938)
                                            Jeffrey J. White (ct25781)
                                            Kathleen E. Dion (ct28605)
                                            Robinson & Cole LLP
                                            280 Trumbull Street
                                            Hartford, CT 06103-3597
                                            Tel. No.: (860) 275-8200
                                            Fax No.: (860) 275-8299
                                            E-mail: bbabbitt@rc.com; jwhite@rc.com;
                                            kdion@rc.com
        Case 3:18-cv-01701-VAB Document 56 Filed 04/15/19 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that, on this 15th day of April, 2019, a copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.


                                        /s/ Bradford S. Babbitt
                                         Bradford S. Babbitt




                                          -2-
